U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25707 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. (Name of Small Business Issuer in its Charter) Nevada 91-1948355 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) Room 618, +17 Anyuan Road, Chaoyang District, Beijing, P.R. China 100029 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-10-6498-7788 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: August 14, 2007 Common Stock: 1,701,335 shares Transitional Small Business Disclosure Format (check one):Yes No X SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2007 ASSETS Current Assets: Cash and cash equivalents $ 29,690 Accounts receivable, net (Note 4) 9,404 Prepaid expenses 11,469 Supplies 4,328 Total current assets 54,891 Property, Plant, and Equipment, net (Note 5) 262,837 Contract Security Deposit 3,718 Total Assets $ 321,446 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable 7,051 Accrued expenses (Note 6) 46,790 Other payable 253 Deferred revenue 8,563 Due to a related party (Note 7) 59,018 Total Current Liabilities 121,675 Commitments and Contingencies (Note 10) - Stockholders' Equity: Common stock, $0.001 par value, 200,000,000 shares authorized; 51,040,050 shares issued and outstanding as of June 30, 2007 51,040 Additional paid-in capital 9,346 Statutory reserves 98,239 Retained earnings (33,243 ) Accumulated other comprehensive income 74,389 Stockholders' Equity 199,771 Total Liabilities and Stockholders' Equity $ 321,446 See Notes to Financial Statements. 2 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues VoIP call time distribution $ 34,845 $ 261,824 $ 53,781 $ 598,349 Enterprise internet phone solutions 8,202 16,112 8,202 42,877 Total revenue 43,047 277,936 61,983 641,226 Cost of sales VoIP call time distribution 44,014 185,935 50,492 414,688 Enterprise internet phone solutions 410 1,994 410 1,994 Total cost of sales 44,424 187,929 50,902 416,682 Gross Profit (1,377 ) 90,007 11,081 224,544 Operating Expenses Payroll 7,143 11,658 14,735 22,955 Pension and employee benefit 2,011 5,402 4,402 10,058 Depreciation expenses 14,593 3,081 29,031 5,945 Amortization expenses - 18,332 - 36,564 Office rent - related party transaction 3,902 3,749 7,762 7,477 Professional fees 17,233 14,954 17,233 14,954 Consultant fees - 17 - 6,231 Travel and entertainment 13,743 3,945 15,270 9,357 Other general and administrative expenses 1,470 5,916 4,462 10,960 Total Operating Expenses 60,095 67,054 92,895 124,501 Income (Loss) from Operation (61,472 ) 22,953 (81,814 ) 100,043 Other Income Interest income 39 54 84 474 Total other income 39 54 84 474 Income (Loss) before provision for Income Tax (61,433 ) 23,007 (81,730 ) 100,517 Provision for Income Tax - Net Income (61,433 ) 23,007 (81,730 ) 100,517 Other Comprehensive Income (Loss) Effects of Foreign Currency Conversion 3,192 7,102 5,233 33,436 Comprehensive Income (Loss) $ (58,241 ) $ 30,109 $ (76,497 ) $ 133,953 Basic and fully diluted earnings (loss) per share $ (0.00 ) $ 0.00 $ (0.00 ) $ 0.00 Weighted average shares outstanding 51,040,050 40,000,000 51,040,050 40,000,000 See Notes to Financial Statements. 3 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2007 2006 Operating Activities Net income (loss) $ (81,730 ) $ 100,517 Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation 29,031 5,945 Amortization - 36,564 Changes in operating assets and liabilities: (Increase)/Decrease in accounts receivable 62,593 812,578 (Increase)/Decrease in others receivable - (862,605 ) (Increase)/Decrease in prepaid expenses and supplies (11,566 ) 109,620 (Increase)/Decrease in contract security deposit (753 ) (3,589 ) Increase/(Decrease) in accounts payable and accrued expenses (32,734 ) (3,768 ) Increase/(Decrease) in other payable (184 ) (15,936 ) Increase/(Decrease) in deferred revenue 8,563 - Increase/(Decrease) in due to a related party 1,339 41,316 Net cash provided (used) by operating activities (25,441 ) 220,642 Investing Activities Purchase of fixed assets (14,068 ) (228,371 ) Net cash (used) by investing activities (14,068 ) (228,371 ) Financing Activities Net cash provided (used) by financing activities - - Increase (decrease) in cash (39,509 ) (7,729 ) Effects of exchange rates on cash 19,219 42,942 Cash at beginning of the period 49,980 636,539 Cash at end of the period $ 29,690 $ 671,752 Supplemental Disclosures of Cash Flow Information: Cash paid (received) during year for: Interest $ - $ - Income taxes $ - $ - See Notes to Financial Statements. 4 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 1- BASIS OF PRESENTATION The consolidated financial statements of Smooth Global (China) Holdings, Inc. and subsidiaries ( the "Company"), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission.Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of the Company as included in the Company's Form 10-KSB for the year ended December 31, 2006. Note 2- ORGANIZATION AND OPERATIONS Organization and Business Background The Bralorne Mining Company ("Bralorne") was incorporated under the laws of the State of Nevada on December 2, 1998 with authorized common stock of 200,000,000 shares at $0.001 par value.Currently, the Company principally engages in the business to provide telecommunication services in the People's Republic of China ("PRC'), through its wholly-owned subsidiary, Gold Profit (Asia) Group Limited ("Gold Profit").On July 31, 2007, Bralorne changes its name to Smooth Global (China) Holdings, Inc. ("Smooth Global" or the Company) On November 2, 2006, Bralorne entered into an Share Exchange Agreement (“the Agreement") with the sole shareholder of Gold Profit to exchange 40,000,000 shares of common stock of Bralorne for 100% of the outstanding stock of Gold Profit.Upon the execution of the Agreement, Gold Profit became a wholly-owned subsidiary of Bralorne. Gold Profit was incorporated as a limited liability company in the British Virgin Islands (“BVI”) under the BVI Business Companies Act on July 28, 2006, for the purpose of seeking and consummating a merger or acquisition with a business entity organized as a private corporation, partnership, or sole proprietorship as defined by Statement of Financial Accounting Standards (SFAS) No. 7 “Accounting and Reporting by Development Stage Enterprises”. On September 8, 2006, Gold Profit entered into a Share Purchase Agreement with all the shareholders of Beijing Quan Tong Chang Information Service Limited a/k/a Beijing Smooth Global Information Services Ltd. (”QTC') to acquire 100% of QTC's registered capital for RMB500,000 (equivalent to US$60,386).Upon the completion of the this transaction, QTC became a wholly-owned subsidiary of Gold Profit. Under the Company Law of PRC, QTC was incorporated in Beijing, PRC on August 2, 2003 with a registered capital of $60,386.QTC is a telecommunication company focusing on providing telecommunication services and sale of self-developed enterprise internet phone solutions to customers in PRC. 5 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 2- ORGANIZATION AND OPERATIONS (continued) Organization and Business Background (continued) QTC telecommunication services mainly focus on call time distribution.It provides enterprise phone users and public phone users with access to China Netcom (Shaoxing) Corporation Limited (“CNSX”) and China Netcom (Guangdong) Corporation Limited (“CNGD”) network via phones connected to QTC's telecommunication server.Both CNSX and CNGD are subsidiaries of China Netcom (Group) Company Limited, one of the largest telecommunications carriers in PRC. QTC signed non-exclusive distribution agreement with CNSX and CNGD to distribute their Voice Over Internet Protocol (“VoIP”) call time in the PRC. QTC also provides enterprise internet phone solutions to its customers, mainly the commercial buildings located in PRC, including design and implementation of VoIP systems and purchasing and installation of VoIP hardware and software. The merger of Bralorne with Gold Profit results in a capital transaction accounted for as a reverse merger.The transaction was treated for accounting purposes as a recapitalization of the accounting acquirer (Gold Profit) and a reorganization of the accounting acquiree (Bralorne). Accordingly, the historical financial statements presented prior to the merger are the historical financial statements of Gold Profit, which includes Gold Profit's wholly-owned subsidiary, QTC. Smooth Global, Gold Profit, and QTC are hereafter referred to as the Company. Going Concern As reflected in the accompanying consolidated financial statements, the Company occurred an operation loss of $1,913,670 in the year ended December 31, 2006.The amount is significant, comparing with the Company's shareholders' equity.Additionally, the revenue for the six months ended June 30, 2007 dropped enormously from the same period in 2006 , and recorded an operating loss of $81,814 for the six months ended June 30, 2007.These factors raise substantial doubt about its ability to continue as a going concern.In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying consolidated balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company's ability to raise additional capital, obtain financing and succeed in its future operations.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern.The Company is actively pursuing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance stockholders' investment.Management believes that these actions will allow the Company to continue operations through the next fiscal year. 6 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States of America ("US GAAP").This basis of accounting differs from that used in the statutory accounts of the Company, which are prepared in accordance with the "Accounting Principles of China " ("PRC GAAP").Certain accounting principles, which are stipulated by US GAAP, are not applicable in the PRC GAAP.The difference between PRC GAAP accounts of the Company and its US GAAP financial statements is immaterial. Use of Estimates The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. In preparing these financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the years reported. Actual results may differ from these estimates. Termination of distribution contract The Company had a non-exclusive distribution contract with China Netcom (Beijing) Corporation Limited (“CNBJ”) to distribute its traditional fixed line call times.In January 2007, CNBJ notified the Company to terminate such contract, under which, the Company generated revenue of $62,031 and $46,061 for the year ended December 31, 2006 and the six months ended June 30, 2006, respectively.The Company derived revenue of $1,158 from such business in January 2007 before the termination. 7 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition The Company derives revenues from the provision of telecommunication agency services and sale of enterprise internet phone solutions. The Company recognizes its revenues net of related business taxes and value added taxes. In accordance with the SEC’s Staff Accounting Bulletin No. 104, Revenue Recognition , the Company recognizes revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectibility is reasonably assured. (a)VoIP call time distribution revenue The Company contracted with CNSX and CNGD for the distribution of their VoIP call time. VoIP call time distribution revenue is generally recognized when the end user makes a call through the phone connected to the Company's telecommunication server. Pursuant to the contracts with CNSX and CNGD, the Company pays tariff to the telecommunication carriers in advance and connects its telecommunication server to the carries' network.Then, the Company distributes the VoIP call time to its customers who connect their phones to the Company’s server.The customer also pay tariff to the Company in advance.Monthly, the telecommunication carries bill the Company for the VoIP call time that it distributes.In turn, the Company bills its customers for the VoIP call time which the customers consume, based on the records provided by its own server. (b)Enterprise internet phone solutions revenue Enterprise internet phone solutions include design and implementation of internet phone systems and purchasing and installation of related telecommunication hardware and software. The contracts are accounted for as one unit of accounting as the criteria for separation are not met, and revenue for billed amounts is recognized when customer’s acceptance is obtained provided that no significant obligations remain. For amounts billed after acceptance, revenue is recognized upon cash receipt due to uncertainty of collectibility. 8 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Cost of Revenue (a)Costs of agencies services Costs of VoIP call time distribution include the costs of VoIP call time purchased from CNSX and CNGD , staff bonuses and commissions that are based on revenues, bandwidth leasing charges, rent of distribution center, depreciation and platform maintenance costs. (b)Costs of enterprise internet phone solutions Costs of sales sold consists of the cost of equipments, materials and labor that the Company sold to its enterprise internet phone solutions customers. Cash and Cash Equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. Accounts Receivable Trade accounts receivable are recorded at the invoiced amount and do not bear interest. The allowance for doubtful accounts is the Management’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience. The Company reviews its allowance for doubtful accounts on a regular basis. Past due balances over 90 days and over a specified amount are reviewed individually for collectibility. All other balances are reviewed on a pooled basis by industry. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not have any off-balance-sheet credit exposure related to its customers. 9 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Property and Equipment Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any.Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable Residual Life Value Network and computer equipment 5 years 4% Office equipment and furniture 5 years 4% Leasehold Improvements 5 years (Lease duration) 0% Expenditure for maintenance and repairs is expended as incurred. Impairment of Long-life Assets Long-lived assets and certain identifiable intangibles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Research and Development Costs Research and development costs are expensed when incurred. The major components of these research and development costs are the labor cost. Research and development costs amounted to $0and$2,270 for the six months ended June 30, 2007 and 2006, respectively. Advertising Costs The Company expenses advertising costs as incurred in accordance with the American Institute of Certified Public Accountants (“AICPA”) Statement of Position 93-7, “Reporting for Advertising Costs”. Advertising expenses amounted to $0 and $2,180for the six months ended June 30, 2007 and 2006, respectively. Comprehensive Income Statement of Financial Accounting Standards (SFAS) No. 130, “Reporting Comprehensive Income,” establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated comprehensive income, as presented in the accompanying statement of changes in shareholders' equity consists of changes in unrealized gains and losses on foreign currency translation.This comprehensive income is not included in the computation of income tax expense or benefit. 10 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Foreign Currencies Translation The functional currency of the Company is Renminbi (“RMB”). Transactions denominated in currencies other than RMB are translated into RMB at the exchange rates quoted by the People’s Bank of China (“PBOC”) prevailing at the date of the transactions. Monetary assets and liabilities denominated in foreign currencies are translated into RMB using the applicable exchange rates quoted by the PBOC at the balance sheet dates. Exchange differences are included in the statements of changes in shareholders' equity.Gain and losses resulting from foreign currency transactions are included in operations. The Company’s financial statements are translated into the reporting currency, the United States Dollar (“US$”), using exchange rates in effect at each year end for assets and liabilities and average exchange rates during each reporting year for the consolidated statements of operations. Contributed capital accounts are translated using the historical rate of exchange when capital is injected.Translation adjustments resulting from translation of these consolidated financial statements are reflected as accumulated other comprehensive income in the shareholders’ equity. Translation adjustments resulting from this process are included in accumulated other comprehensive income (loss) in the consolidated statement of changes in shareholders’ equity and amounted to $69,156 and $24,083 as of December 31, 2006 and 2005, respectively, as compared to $74,389 and $57,519 as of June 30, 2007 and 2006, respectively. The balance sheet amounts with the exception of equity at December 31, 2006 were translated at 7.80 RMB to $1.00 USD as compared to 8.06 RMB at December 31, 2005, and 7.62 RMB and 7.98 RMB at June 30, 2007 and 2006, respectively. The equity accounts were stated at their historical rate.The average translation rates applied to income statement accounts for the years ended December 31, 2006 and 2005 were 7.96 RMB and 8.11 RMB, respectively, as compared to 7.73 RMB and 8.02 RMB for the six months ended June 30, 2007 and 2006, respectively. Segment Reporting SFAS No. 131 “Disclosures about Segments of an Enterprise and Related Information” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in financial statements. The Company operates in two principal business segments. Fair Value of Financial Instruments The carrying value of the Company’s financial instruments, which include cash and cash equivalents, accounts receivables and payables, and amounts due from/to shareholders, approximate fair value due to the short maturities of those instruments. Related Parties For the purposes of these financial statements, parties are considered to be related to the Company if the Company has the ability, directly or indirectly, to control the party or exercise significant influence over the party in making financial and operating decisions, or vice versa, or where the Company and the party are subject to common control or common significant influence. Related parties may be individuals or other entities. 11 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Income Taxes The Company accounts for income taxes in interim periods as required by Accounting Principles Board Opinion No. 28 "Interim Financial Reporting" and as interpreted by FASB Interpretation No. 18, "Accounting for Income Taxes in Interim Periods".The Company has determined an estimated annual effect tax rate.The rate will be revised, if necessary, as of the end of each successive interim period during the Company's fiscal year to its best current estimate. The estimated annual effective tax rate is applied to the year-to-date ordinary income (or loss) at the end of the interim period. Change of Fiscal Year Ending On December 28, 2006, the Company change its fiscal year ending from November 30 to December 31. As a capital transaction accounted for as a reverse merger, the Company's historical financial statements presented prior to the merger are the historical financial statements of accounting acquirer, Gold Profit, whose fiscal year ending is December 31.Therefore, the Management believes the Company does not needto file a transition report in order to substantially compliance with the requirements of Rule 13a-10. Note 4- ACCOUNTS RECEIVABLE Accounts receivable consists of the following: June 30, 2007 (unaudited) Accounts receivable $ 9,404 less: Allowance for bad debt - Accountsreceivable, net $ 9,404 The majority of the Company’s sales are on open account terms and in accordance with terms specified in the contracts governing the relevant transactions. The Company evaluates the need of an allowance for doubtful accounts based on specifically identified amounts that management believes to be uncollectible. If actual collections experience changes, revisions to the allowance may be required. Based upon the aforementioned criteria, management has determined that no provision for uncollectible accounts is required as of June 30, 2007. 12 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 5- PROPERTY AND EQUIPMENT, NET The following is a summary of property, plant and equipment-at cost, less accumulated depreciation: June 30, 2007 (unaudited) Network and computer equipment $ 114,946 Office equipment and furniture 72,793 Leasehold Improvements 229,034 416,773 Less: Accumulated depreciation (153,936 ) Total $ 262,837 Depreciation expense charged to operations was $29,031 and $5,945 for the six months ended June 30, 2007 and 2006, respectively. Note 6- ACCRUED EXPENSES Accrued expenses consists of the following: June 30, 2007 (unaudited) Welfare payable $ 13,647 Accrued professional fees 33,143 $ 46,790 Note 7- DUE TO A RELATED PARTY Due to a related party consists of the following: June 30, 2007 (unaudited) Due to Ms. Zheng, Shuying – rent payable $ 59,018 Rent payable The Company rents office premise at the market rate from Ms. Shuying Zheng, CEO and CFO of the Company.The lease is non-cancelable and will expire in June 2010.Rent expense amounted to $7,762 and $7,477 for the six months ended June 30, 2007 and 2006, respectively.There was an outstanding balance of $59,018 owed to the landlord as of June 30, 2007. 13 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 8- SEGMENT REPORTING The Company operates in two reportable business segments that are determined based upon differences in products and services. The Company does not allocate any operating expenses or assets to its two business segments as management does not use this information to measure the performance of the operating segments. Certain costs of revenues are shared between business segments. These costs, including staff costs, bandwidth leasing charges and depreciation, were allocated to the VoIP call time distribution and enterprise internet phone solutions segments in proportion to their gross margin contribution before the allocation of these costs. Also, no measures of assets by segment are reported and used by the chief operating decision maker. Hence, the Company has not made disclosure of total assets by reportable segment. Summarized information by business segment for the six months ended June 30, 2007 and 2006 is as follows: For the Six Months Ended June 30, 2007 2006 (unaudited) (unaudited) REVENUE VoIP call time distribution $ 53,781 $ 598,349 Enterprise internet phone solutions 8,202 42,877 COST OF SALES VoIP call time distribution $ 50,492 $ 414,688 Enterprise internet phone solutions 410 1,994 GROSS PROFITS VoIP call time distribution $ 3,289 $ 183,661 Enterprise internet phone solutions 7,792 40,883 14 SMOOTH GLOBAL (CHINA) HOLDINGS, INC. AND SUBSIDIARIES F/K/A THE BRALORNE MINING COMPANY AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS Note 9- CONCENTRATIONS AND RISKS (a) Major Customers Substantially all of the telecommunication services revenues for the six months ended June 30, 2007 and 2006, are derived from distribution of VoIP call time purchased from CNSX and CNGD.If the strategic relationship with either CNSX and CNGD is terminated or scaled-back, or if CNSX and CNGD alter the co-operative arrangements, the Company’s telecommunication services revenue might be adversely affected. (b) Credit Risk Financial instruments that potentially subject to credit risk consist principally of trade receivables. The Company believes the concentration of credit risk in its trade receivables is substantially mitigated by its ongoing credit evaluation process and relatively short collection terms. The Company does not generally require collateral from customers. The Management evaluates the need for an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other information. Note 10- COMMITMENTS AND CONTINGENCIES The Company faces a number of risks and challenges not typically associated with companies in North America and Western Europe, since its assets exist solely in the PRC, and its revenues are derived from its operations therein.The PRC is a developing country with an early stage market economic system, overshadowed by the state.Its political and economic systems are very different from the more developed countries and are in a state of change.The PRC also faces many social, economic and political challenges that may produce major shocks and instabilities and even crises, in both its domestic arena and in its relationships with other countries, including the United States.Such shocks, instabilities and crises may in turn significantly and negatively affect the Company's performance. Note 11- SUBSEQUENT EVENTS Effective on July 31, 2007, The Bralorne Mining Company filed with the Nevada Secretary of State a Certificate of Amendment to its Articles of Incorporation.The amendment (1) changed the name of the Company to “Smooth Global (China) Holdings, Inc.” and (2) effected a reverse stock split of the Company's common stock in the ratio of 1:30.All share and per share information included in these consolidated financial statements have not been adjusted to reflect this reverse stock split. 15 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS Results of Operations We realized only $53,781 in revenue during the first six months of 2007, compared to $598,349 in the first six months of 2006, a reduction of 91%.The primary reasons for the reduction were: Ø The tariffs on mobile phone calls in China have fallen by approximately 80% in the past two years.As a result, the use of cell phones has increased dramatically, with a concomitant slackening of demand for our payphone services.When we initiated our business, the average cell phone tariff was five times the tariff on a call from our payphones.Now the difference is insignificant. Ø In January China Netcong (Beijing) Corporation Limited cancelled the contract under which we distributed its fixed line call times.This contract had generated $44,161 in revenue for us in the first six months of 2006. Ø Our attention in 2007 has been focused on developing our public company.As a result, only minimal resources were devoted to marketing our Enterprise internet phone solutions.The result was a complete elimination of revenue from that business during the first three months of 2007, and only $8,202 in the second quarter of 2007. As our established businesses waned, management has been actively reducing our level of expenses.As a result, our operating expenses during the six months ended June 30, 2007 were only $92,895, a 25% reduction from the first six months of 2006.So, despite the near-elimination of revenue, we incurred only a $81,814 net loss for the six month period ended June 30, 2007. Management will continue to explore alternatives that will supplement the revenue from our current businesses.The future prosperity of our company will depend on their success.In the meantime, we are taking steps to make our payphones business again viable.To offset some of the factors that have diminished results recently, we intend to invest in new outlets, including outlets designed to serve as complete telecommunications stores, selling SIM cards, prepayment cards and the like. We also intend to invest in improving our billing system, to provide customers assurance of reliable billing.Our goal is that in 2007 our investment in the revival of our pay phone network, combined with one or more additional telecommunications ventures, will return our statement of operations to profitability. Liquidity and Capital Resources We began 2006 with a sizeable cash balance and nearly $1 million in accounts receivable. Both the cash and the receivables were exhausted during 2006, as our operations used $386,812 and our working capital was reduced to a deficit of $18,483.This atrophy continued into the first six months of 2007, as our working capital deficit increased by $48,301 to $66,784.In order to sustain and grow our business, therefore, we will need capital. We are currently engaged in discussions aimed at obtaining capital.We expect that in the next few months we will sell equity or combined debt-equity instruments in order to obtain the necessary capital.At the present time, however, we have not received any firm commitment for capital from any source. 16 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. Risk Factors that May Affect Future Results You should carefully consider the risks described below before buying our common stock.If any of the risks described below actually occurs, that event could cause the trading price of our common stock to decline, and you could lose all or part of your investment. Our payphone business will fail if we are unable to revitalize it. The business plan with which we initiated our business relied on the significantly lower tariffs then charged for payphone calls relative to cell phone calls.Since we commenced the business, however, the tariffs on cell calls in China have fallen by 80%.As a result, the foundation of our business plan has been weakened.Unless we are able to revitalize that business with new initiatives or are able to replace it with a viable alternative business, our company will not succeed. If a major carrier undertook to compete against us in the payphone business, our resources might not be sufficient to compete effectively. There are low barriers to entry into the payphone business.We have no patents on the technology, nor are there significant trade secrets to give us a privileged position in the market.Our success in this business will depend on our marketing acumen and the quality of the service we provide.If a major telecommunications carrier or other highly capitalized business entered the market, our resources might not permit us to compete effectively against the competitor’s ability to devote vast capital and human resources to the project of accumulating the relationships that will be key to success in this business. Our pay phone business could be eliminated if we lost our contract with China Netcom. Our entire agency services (i.e. pay phone) business depends has been predicated on the distribution agreement that we have with three subsidiaries of China Netcom.One of those subsidiaries cancelled its contract with us in January 2007.If the other subsidiaries were to terminate our relationship for any reason, we would suffer substantial losses until we were able to introduce a substitute carrier.If no adequate substitute could be found, our business could fail. A recession in China could significantly hinder our growth. The success of our telecommunications initiatives will depend on continuation and expansion of recent economic trends in China.The growth of demand for telecommunications services will depend on the continued growth in prosperity of the Chinese population, which depend, in turn, on recent growth in business activity and disposable income in China.If there is a downturn in business activity in China, it will reduce the market for our services.Many financial commentators expect a recession to occur in China in the near future.The occurrence of a recession could significantly hinder our efforts to implement our business plan. 17 Our business and growth will suffer if we are unable to hire and retain key personnel that are in high demand. Our future success depends on our ability to attract and retain highly skilled marketing personnel and technicians.Qualified individuals are in high demand in China, and there are insufficient experienced personnel to fill the demand.Therefore we may not be able to successfully attract or retain the personnel we need to succeed. We may have difficulty establishing adequate management and financial controls in China. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. Government regulation may hinder our ability to function efficiently. The national, provincial and local governments in the People’s Republic of China are highly bureaucratized.The day-to-day operations of our business require frequent interaction with representatives of the Chinese government institutions.The effort to obtain the registrations, licenses and permits necessary to carry out our business activities can be daunting.Significant delays can result from the need to obtain governmental approval of our activities.These delays can have an adverse effect on the profitability of our operations.In addition, compliance with regulatory requirements applicable to telecommunications services may increase the cost of our operations, which would adversely affect our profitability. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. 18 Currency fluctuations may adversely affect our operating results. Beijing QTC generates revenues and incurs expenses and liabilities in Renminbi, the currency of the People’s Republic of China.However, as a subsidiary of Smooth Global (China) Holdings, it will report its financial results in the United States in U.S. Dollars.As a result, our financial results will be subject to the effects of exchange rate fluctuations between these currencies.From time to time, the government of China may take action to stimulate the Chinese economy that will have the effect of reducing the value of Renminbi.In addition, international currency markets may cause significant adjustments to occur in the value of the Renminbi.Any such events that result in a devaluation of the Renminbi versus the U.S. Dollar will have an adverse effect on our reported results.We have not entered into agreements or purchased instruments to hedge our exchange rate risks. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. Smooth Global (China) Holdings is not likely to hold annual shareholder meetings in the next few years. Management does not expect to hold annual meetings of shareholders in the next few years, due to the expense involved.The current members of the Board of Directors were appointed to that position by the previous directors.If other directors are added to the Board in the future, it is likely that the current directors will appoint them.As a result, the shareholders of Smooth Global (China) Holdings will have no effective means of exercising control over the operations of Smooth Global (China) Holdings. Your ability to bring an action against us or against our directors, or to enforce a judgment against us or them, will be limited because we conduct all of our operations in China and because most of our management resides outside of the United States. We conduct all of our operations in China through our wholly-owned subsidiary. All of our directors and officers reside in China and all of the assets of those Chinese residents are located outside of the United States. As a result, it may be difficult or impossible for you to bring an action against us or against these individuals in the United States in the event that you believe that your rights have been infringed under the securities laws or otherwise. Even if you are successful in bringing an action of this kind, the laws of the United States and of China may render you unable to enforce a judgment against our assets or the assets of our directors. 19 ITEM 3.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures.Our Chief Executive Officer and Chief Financial Officer carried out an evaluation of the effectiveness of our disclosure controls and procedures as of June 30, 2007.Pursuant to Rule13a-15(e) promulgated by the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, “disclosure controls and procedures” means controls and other procedures that are designed to insure that information required to be disclosed by Smooth Global (China) Holdings in the reports that it files with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time limits specified in the Commission’s rules.“Disclosure controls and procedures” include, without limitation, controls and procedures designed to insure that information Smooth Global (China) Holdings is required to disclose in the reports it files with the Commission is accumulated and communicated to our Chief Executive Officer and Chief Financial Officer as appropriate to allow timely decisions regarding required disclosure.Based on her evaluation, our Chief Executive Officer and Chief Financial Officer concluded that Smooth Global (China) Holdings’s system of disclosure controls and procedures was effective as of June 30, 2007 for the purposes described in this paragraph. Changes in Internal Controls.There was no change in internal controls over financial reporting (as defined in Rule 13a-15(f) promulgated under the Securities Exchange Act or 1934) identified in connection with the evaluation described in the preceding paragraph that occurred during Smooth Global (China) Holdings’s second fiscal quarter that has materially affected or is reasonably likely to materially affect Smooth Global (China) Holdings’s internal control over financial reporting. PART II-OTHER INFORMATION Item 6. Exhibits 31 Rule 13a-14(a) Certification 32 Rule 13a-14(b) Certification SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the Registranthas dulycausedthisReportto besignedon itsbehalf by the undersigned thereunto duly authorized. SMOOTH GLOBAL (CHINA) HOLDINGS, INC. Date: August 14, 2007 By: /s/ Zheng Shuying Zheng Shuying, Chief Executive Officer and Chief Financial Officer 20
